Citation Nr: 1145274	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  07-25 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to an initial compensable evaluation for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from November 1985 to November 2005.  This case came before the Board of Veterans' Appeals (the Board) on appeal from an April 2006 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010, the appellant testified before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is associated with the claims folder.

When this case was before the Board in August 2010, it was decided in part and remanded in part.  It has since been returned to the Board for further appellate action.

The Board additionally notes that in August 2010, the Board directed the originating agency to adjudicate the issue of entitlement to service connection for left ear disability other than hearing loss.  Although the evidence of record includes an October 2010 VA medical opinion linking the Veteran's left otitis externa to a service-connected left cholesteatoma and surgeries for it, the record before the Board does not reflect that the originating agency has adjudicated this issue.  Therefore, this matter is referred to the originating agency for appropriate action.


FINDINGS OF FACT

1.  A hearing loss disability of the right ear has not been present at any time during the pendency of this claim.

2.  The appellant's left ear hearing loss disability is currently manifested by an average pure tone decibel loss of 58.75 decibel, with 92 percent speech discrimination.


CONCLUSIONS OF LAW

1.  A hearing loss disability of the right ear was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  The criteria for a compensable evaluation for left ear hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85-4.86, Tables VI, VIA, VII, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although the Veteran was not provided complete notice until February 2007,  after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of either claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that the Veteran's service treatment records and pertinent post-service treatment records have been obtained.  In addition, the Veteran has been afforded appropriate VA examinations.  Neither the Veteran not his representative has identified any outstanding evidence that could be obtained to substantiate either of the Veteran's claims.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of these claims.

Accordingly, the Board will address the merits of the claims.

II.  Service Connection

Legal Criteria

Service connection may be awarded for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensely v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154 (West 2002).

Analysis

As an initial matter, the Board concedes that the record establishes a relationship between the appellant's hearing impairment of the right ear and his work as an Air Force mechanic in service.  See Report of VA Ear Examination dated in October 2010.  However, there are no audiological findings of record showing that he has had hearing loss disability of the right ear at any time during the period of this claim.  In addition, the VA audiological findings dated in March 2006 and December 2010 show that he does not have a current hearing loss disability of the right ear as defined by VA.  See 38 C.F.R. § 3.385.  On the authorized audiological evaluations in March 2006 and December 2010, speech recognition ability was 100 percent and 96 percent, respectively.  Also, pure tone thresholds, in decibels, were as follows for the right ear:




HERTZ



500
1000
2000
3000
4000
March 2006
15
15
10
20
25
December 2010
20
20
5
25
30

The appellant is competent to report hearing loss.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, a hearing loss disability as defined by VA requires audiometric findings showing auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 40 decibels or greater, or thresholds for any three of these frequencies of 26 or greater, or Maryland CNC findings that show speech discrimination less than 94 percent. 38 C.F.R. § 3.385.  

In view of the evidence establishing that hearing loss disability of the right ear has not been present at any time during the pendency of this claim, the claim must be denied.


II.  Initial Rating

The appellant seeks a compensable initial rating for hearing loss disability of the left ear.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).

Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

The applicable rating criteria for hearing impairment and diseases of the ear were revised effective June 10, 1999.  See 64 Fed. Reg. 25209 (May 11, 1999) (codified at 38 C.F.R. § 4.85).  It is noteworthy that Table VII was amended in that hearing loss is now rated under a single code, Diagnostic Code 6100, regardless of the percentage of disability.

In addition, the regulations were amended to ensure that current medical terminology and unambiguous criteria were used, and to reflect current medical advances.  See 64 Fed. Reg. 25202 (May 11, 1999).  The tables used to assign the Roman numerals and, then, to assign the appropriate disability rating were not changed.  Further, the amended regulations included additional provisions that pertained to 'exceptional patterns of hearing impairment' under 38 C.F.R. § 4.86.  Specifically, hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and to hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86(a), (b).  The appellant filed his claim in 2005 and only the amended regulations are applicable to his claim.

Here, the appellant underwent VA audiological examination in March 2006 and December 2010.  On the authorized audiological evaluations in March 2006 and December 2010, left ear speech recognition ability was100 percent and 92 percent, respectively.  Also, pure tone thresholds, in decibels, were as follows for the left ear:




HERTZ



Average
1000
2000
3000
4000
March 2006
78
65
65
80
105+
December 2010
58.75
45
45
55
90

In March 2006, the diagnosis was moderate severe to profound conductive hearing loss of the left ear.  In December 2010, the diagnosis was mild to profound mixed hearing loss of the left ear.

The Board also notes that the Court has held that, in addition to providing objective test results, a VA audiologist must fully describe the effects of a disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The October 2010 examination report states that the occupational effects of the Veteran's hearing loss are significant in that the Veteran has to communicate with other employees and sometimes has difficulty hearing.  He works outside and at times is unable to wear his hearing aid because of perspiration and rain.  With respect to the effects on daily activities, the Veteran stated that he was unable to perform recreational water activities because he did not want to get his hearing aid wet.  Otherwise, there were no effects on daily activities.

VA treatment records reflect that the appellant was given a hearing aid for the left ear in 2011.

At worst, speech audiometry revealed speech recognition ability of 92 percent in the left ear.  At worst, the average decibel loss was 58.75 for the left ear.  Applying 38 C.F.R. § 4.85, Table VI to the December 2010 results, the appellant has a Roman numeral designation of II for his service-connected left ear.  A numeric designation for the non- service connected ear is Roman numeral I.  See 38 C.F.R. § 4.85(f).  Application of 38 C.F.R. § 4.85, Table VII results in a finding that a noncompensable disability evaluation for the service-connected left side hearing loss is warranted.

The Board acknowledges that the pure tone thresholds on VA audiological examination in March 2006 reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a).  At that time, the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) was 55 decibels or more.  Applying Tables VI and VIa, the Roman numeral designation for left ear hearing impairment is II and VII, respectively.  The numeric designation for the non-service connected right ear is Roman numeral I.  Applying the higher numeral, VII, for the left ear to the rating schedule results again in a noncompensable disability evaluation.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a compensable rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this claim should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the symptoms of the disability are those specifically contemplated by the schedular criteria.  Therefore, referral of this claim for extra-schedular consideration is not in order.


ORDER

Service connection for right ear hearing loss disability is denied.

An initial compensable evaluation for left ear hearing loss disability is denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


